Case: 15-30994      Document: 00513975521         Page: 1    Date Filed: 05/02/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                    No. 15-30994                              FILED
                                  Summary Calendar                         May 2, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
EDDIE LEE JACKSON,

                                                 Petitioner-Appellant

v.

SANDY MCCAIN, WARDEN, RAYMOND LABORDE CORRECTIONAL
CENTER,

                                                 Respondent-Appellee


                  Appeals from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 5:15-CV-72


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Petitioner-Appellant Eddie Lee Jackson, Louisiana prisoner # 348513,
was convicted by a jury of second-degree kidnapping and simple arson. He
contested his convictions in a 28 U.S.C. § 2254 application, which was
dismissed with prejudice for want of prosecution under Federal Rule of Civil




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30994    Document: 00513975521     Page: 2   Date Filed: 05/02/2017


                                 No. 15-30994

Procedure 41(b). Jackson asserts that the district court wrongly dismissed his
application based on his failure to produce particular state court records.
      A district court may dismiss an action sua sponte for failure to prosecute
or obey a court order. FED. R. CIV. P. 41(b); McCullough v. Lynaugh, 835 F.2d
1126, 1127 (5th Cir. 1988). We review a district court’s sua sponte dismissal
under Rule 41(b) for an abuse of discretion. Coleman v. Sweetin, 745 F.3d 756,
766 (5th Cir. 2014). When, as here, the dismissal was with prejudice, we apply
a heightened standard of review and will affirm the dismissal only if there is a
clear record of delay or contumacious conduct, and the interests of justice
would not be better served by a lesser sanction. Millan v. USAA Gen. Indem.
Co., 546 F.3d 321, 326 (5th Cir. 2008); Coleman, 745 F.3d at 766 & n.8.
      The district court determined that Jackson’s failure to amend his
application warranted its dismissal with prejudice, but the record does not
reflect that he had a history of purposeful delay or contumacious conduct. See
Millan, 546 F.3d at 326. There is no indication that Jackson had a copy of the
records that he could file readily or that his failure to amend his application
was not the result of negligence. See Millan, 546 F.3d at 327. Aside from his
failure to produce the records, there is no indication that he repeatedly failed
to comply with the district court’s orders or had a record of delay or resistance
to authority that warranted a dismissal with prejudice; rather, he failed to
comply with a single order before his § 2254 application was dismissed. See
Berry v. Cigna/RSI-CIGNA, 975 F.2d 1188, 1192 n.6 (5th Cir. 1992). The
amount of time that elapsed between the missed deadline to produce the
documents and the district court’s conclusion that dismissal was merited was
not significant, especially in the absence of any indication that Jackson’s
conduct compromised the integrity of the judicial process or was the result of
willful disobedience. See McNeal v. Papasan, 842 F.2d 787, 790-91 (5th Cir.



                                       2
    Case: 15-30994   Document: 00513975521     Page: 3   Date Filed: 05/02/2017


                                No. 15-30994

1988). Neither did the district court discuss the possibility of other, lesser
sanctions. See Millan, 546 F.3d at 326.
     Under these circumstances, the dismissal of Jackson’s § 2254 application
was an abuse of discretion. The judgment is therefore VACATED, and the case
is REMANDED for further proceedings. We express no opinion on the merits
of Jackson’s underlying habeas application.




                                      3